The questions certified were as follows:
I. Does the Surrogate's Court possess power to award to a special guardian, appointed on its own motion in proceedings for the judicial settlement of an executor's accounts, any compensation for his services in addition to and apart from the statutory costs allowed by sections 2557-2561 of the Code of Civil Procedure? *Page 693 
II. If the Surrogate's Court has such power, then can it direct that any compensation which it may so award be paid out of the general estate of the decedent, where the infants represented by such guardian have a vested interest therein, subject, however, to be divested by death prior to decease of life tenant.
Order affirmed, without costs, on authority of Matter ofRobinson (160 N.Y. 448).
First question certified, limited as indicated in the opinion, answered in the negative. Second question not answered.
All concur.